  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case



·-------------
                                        UNITED STATES DIS.:::_:
                                                         TRI        C:_::-;:_
                                                               ::..=:.= T�C:::._:o:::_:u=R=T::..._· -�----
                                           SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                   V.                                   (For Offenses Committed On or After November 1, 1987)
              SAMMY HAROLD BAUGUES (1)
                                                                            Case Number: 3:18-CR-04215-LAB
                                                                        William R Bur ener
                                                                        Defendant's Attorney
  USM Number                       72288�298
  □-                                                                                                               DtC 12 2019
  THE DEFENDANT:
  IZl pleaded guilty to count(s)         One and two of the Indictment

  0 was found guilty on count(s)
      after a olea.of not guiltv.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section / Nature of Offense                                                           Count
      18:922(G)(l), 924(A)(2) - Felon In Possession Of A Firearm                                      1
      21:841(A)(l) - Possession With Intent To Distribute Methamphetamine                             2




       The defendant is sentenced as provided in pages 2 through                  3            of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  0 The defendant has been found not guilty on count(s) 0
  Count(s)                                                        is          dismissed on the motion of the United States.
  IZJ Assessment: $100.00 per count, $200.00 total - waived

  O JVTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  IZl No fine                   O Forfeiture pursuant to order filed                                                 , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.

                                                                        December 9. 2019


                                                                        HON. LARRY ALAN BURNS
                                                                        CHIEF UNITED STATES DISTRICT JUDGE
       AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:        Sammy Harold Baugues (1)                                                       Judgment - Page 2 of 4
    CASE NUMBER:__:_ _3=._-::_:_<18~-~CR~-~0~42~1:!.._5-::1::L~A~B1___ _ _ _ _ _ _ _ _ _ _ _
---                                                                                          _____:____ ___~ - -

                                                            PROBATION
     The defendant is hereby sentenced to probation for a term of:
   . five (5) years as to count 1 and 2, each count concurrent

                                                 MAND ATOR Y CONDITIONS
    1. The defendant must not commit another federal, state or local crime.
    2. The defendant must not unlawfully possess a controlled substance.
    3. The defendant must not illegally possess a controlled substance. The defendant must
                                                                                                 refrain from any unlawful use of a
        controlled substance. The defendant must submit to one drug test within 15 days of release
                                                                                                        from imprisonment and at least
        two periodic drug tests thereafter as determined by the court. Testing requirements will
                                                                                                    not exceed submission of more
        than 4 drug tests per month during the term of supervision, unless otherwise ordered by
                                                                                                    the court.
             •  The above drug testing condition is suspended, based on the court's determination that the
                                                                                                               defendant poses a low
                risk of future substance abuse. (check if applicable)
   4.  •   The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A
                                                                                                      or any other statute authorizing
        a sentence of restitution. (check if applicable)
   5. IZIThe defendant must cooperate in the collection of DNA as directed by the probatio
                                                                                                n officer. (check if applicable)
   6.  •   The defendant must comply with the requirements of the Sex Offender Registration and
                                                                                                       Notification Act (34 U.S.C. §
        20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex
                                                                                                      offender registration agency in
       the location wll.ere the defendant resides, works, is a student, or was convicted of a qualifyin
                                                                                                         g offense. (check if
       applicable)
   7.  •  The defendant must participate in an approved program for domestic violence. (check if
                                                                                                       applicable)
   8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
   9. If this judgmen t imposes a fine, the defendant must pay in accordance with the Fine
                                                                                               sheet of this judgment.
   10. The defendant must notify the court of any material change in their economic circumst
                                                                                                  ances that might affect their ability
       to pay restitution, fines, or special assessments.

   The defendant must comply with the standard conditions that have been adopted by this
                                                                                         court as well as with any other
   conditions on the attached page.
                                                                                                ·




                                                                                                           3: l 8-CR-04215-LAB
    AO 245B (CASD Rev. 1/19) Judgme nt in a Criminal Case

   DEFENDANT:                   Sammy Harold Baugues (1)
                                                                                     Judgment - Page 3 of 4
   CASE NUMBER:                 3: 18-CR-04~2~15~-~LA~B_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
   .  --------------                                                                   _ _ __

                                        STANDARD CONDITIONS OF SUPERVISION
  As part of the defendant's probation, the defendant must comply with the followin
                                                                                    g standard conditions of supervision.
  These conditions are imposed because they establish the basic expectations for
                                                                                  the defenda nt's behavior while on
  supervision and identify the minimum tools needed by probation officers to keep
                                                                                     informed, report to the court about,
  and bring about improvements in the defendant's conduct and condition.

  1. The defendant must report to the probation office in the federal judicial district where
                                                                                              they
     hours of their release from imprisonment, unless the probation officer instructs the defendanare authorized to reside within 72
     office or within a different time frame.                                                      t to report to a different probation

 2. After initially reporting to the probation office, the defendant will receive instructio
                                                                                            ns from
    about how and when the defendant must report to the probation officer, and the defendan the court or the probation officer
    as instructed.                                                                                t must report to the probation officer

 3. The defendant must not knowingly leave the federal judicial district where the defendan
                                                                                           t is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

 5. The defendant must live at a place approved by the probation officer. Ifthe'defendant
                                                                                               plans to change where they live or
    anything about their living arrangements (such as the people living with the defendan
                                                                                             t), the defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer
                                                                                              in
    unanticipated circumstances, the defendant must notify the probation officer within 72 advance is not possible due to
                                                                                                hours of becoming aware of a change or
    expected change.

 6. The defendant must allow the probation officer to visit them at any time at their home
                                                                                            or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their supervis
    view.                                                                                        ion that he or she observes in plain

7. The defendant must work full time (at least 30 hours per week) at a lawful type of
                                                                                         employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employm
                                                                                               ent the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so.
                                                                                           If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsi
   probation officer at least IO days before the change. If notifying the probation officer     bilities), the defendant must notify the
                                                                                            at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within
   change or expected change.                                                                     72 hours of becoming aware of a

8. The defendant must not communicate or interact with someone they know is engaged
                                                                                    in
   knows someone has been convicted of a felony, they must not knowingly communicate criminal activity. If the defendant
   first getting the per.mission of the probation officer.                            or interact with that person without

9. If the defendant ill arrested or questioned by a law enforcement officer, the defendan
                                                                                         t must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructi
                                                                                             ve device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily
    as nunchakus or tasers).                                                                injury or death to another person such

11. The defendant must not act or make any agreement with a law enforcement agency
                                                                                   to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (includin
                                                                                              g an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendan
                                                                                           t must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified
                                                                                           the person about the risk.
13. The defendant must follow the instructions of the probation officer related to the
                                                                                       conditions of supervision.



                                                                                                                    3.: 18-CR-04215-LAB
  '   '

               AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                      Sammy Harold Baugues (1)
      CASE                                                                                                      Judgment - Page 4 of 4
- - - - - -NUMB
           -    ER:                   3:
                        - - - - - - - - -l-8-CR-04215----=-L=-A=B~--
                                            -----~-




                                               SPECIAL CONDITIONS OF SUPERVISION



                  1. Report all vehicles owned or operated, or in which you have an interes
                                                                                                  t, to the probation officer.
                 2. Submit your person, property, residence, office or vehicle to a
                                                                                            search, conducted by a United States
                      Probation Officer at a reasonable time and in a reasonable manner, based
                                                                                                         upon reasonable suspicion of
                      contraband or evidence of a violation of a condition of release; failure to
                                                                                                   submit to a search may be grounds
                      for revocation; the defendant shall warn any other residents that the premis
                                                                                                        es may be subject to searches
                      pursuant to this condition.
                 3. Participate in a program of drug or alcohol abuse treatment, includ
                                                                                               ing drug testing and counseling, as
                     directed by the probation officer. Allow for reciprocal release of inform
                                                                                                         ation between the -probation
                     officer and the treatment provider. May be required to contribute to the
                                                                                                     costs of services rendered in an
                     amount to be determined by the probation officer, based on ability to
                                                                                                 pay. The defendant shall be-tested
                     three times a month for one year. The probation office may modify or
                                                                                                   eliminate testing after one year if
                     no dirty tests are reported. Not possess any narcotic drug or controlled
                                                                                                substance without a lawful medical
                     prescription.
                4. Shall not associate with any person who you know, or who a probat
                                                                                              ion officer or other law enforcement
                     officer informs you is a "Loners" motorcycle club gang member, prospe
                                                                                                     ct or associate; any member or
                     associate of a motorcycle club which ha a history of involvement in a crimin
                                                                                                       al activity; or any other known
                    gang member, prospect or associate, unless given permission by the probat
                                                                                                       ion officer.
                5. Shall not knowingly loiter or be present in loc·ations known to be areas
                                                                                                 where gang members congregate,
                    unless given permission by the probation officer.




          II




                                                                                                            3:18-CR-04215-LAB
